Judgment, *249Supreme Court, New York County (Renee A. White, J.), rendered January 9, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of ¿Va to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). There was ample evidence warranting the jury’s rejection of the defense of temporary lawful possession (see People v Banks, 76 NY2d 799 [1990]; People v Williams, 50 NY2d 1043 [1980]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Saxe, J.P., Ellerin, Sweeny and Catterson, JJ.